Citation Nr: 1748053	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO. 12-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left foot.

2. Entitlement to service connection for a fungal rash, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966, and from November 2003 to May 2005, to include National Guard service from November 1984 to November 1991. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions from the Detroit, Michigan, Regional Office (RO) and has subsequently transferred to the RO in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims. 

As noted above, the Veteran had several periods of service, including a tour of duty in Vietnam during his first period of service. 

Regarding the claim for a left foot disability, the Veteran contends that a bunion on his left foot, which was noted prior to his second period of active duty service from November 2003 to May 2005, was subsequently aggravated during his second period of service. The Veteran's service treatment records reflects that a bunion on the left foot was noted by the medical examiner at his March 2003 Report of Medical Examination. He was seen during service in September 2004 for complaints of pain in his left foot, which was diagnosed as degenerative joint disease of the left big toe. In January 2005, the Veteran's left toe disability was noted to be "severe [and] progressive."The Veteran has been currently diagnosed with left foot degenerative joint disease status post bunionectomy. 

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time. 38 U.S.C.A. § 1111. A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). VA bears the burden to rebut the presumption of aggravation in service. Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). Therefore, because the Veteran's left foot disability was noted at entry into his second period of service and increased in severity during that period of service, the question arises as to whether the record contains clear and unmistakable evidence showing that any aggravation of such disorder during service was due to the natural progression of the disease and not to service.

Furthermore, the Board notes that despite the Veteran's contention that a bunion of the left foot that preexisted service was aggravated during his second period of service, there is evidence of record that he injured his left foot during his first period of service from February 1963 to February 1966. Specifically, an April 1963 service treatment record indicates the Veteran injured his left foot during a bayonet course. However, the Veteran's February 1966 Report of Medical Examination is absent documentation of any left foot disability. Therefore, a question of whether the Veteran's left foot disability is directly related to service must also be addressed. 

Here, the Veteran has not been provided with an adequate VA examination for his left foot and in this regard, a VA examination and medical opinion are necessary to determine the nature and etiology of any left foot disability that may be present and whether such was aggravated by service or is directly related to his military service.  

Regarding the Veteran's appeal for entitlement to service connection for a fungal condition, he claims that his skin condition is a result of his military service, and specifically that it is due to exposure to herbicides during his tour of duty in Vietnam. The Board concedes his service in Vietnam. The Veteran has stated that his skin condition started during service and has continued to the present. However, the Veteran's February 1966 Report of Medical History and Report of Medical Examination are absent of any complaint, treatment, or diagnosis of a skin condition. 

The Veteran has a current diagnosis of onychomycosis of all the nails on his upper and lower extremities and a fungal rash on 10 to 15 percent of his body surface. While the Veteran has been afforded a general VA examination in December 2007, there is no etiological opinion regarding these diagnoses. As such, the Veteran must be afforded a VA examination addressing the nature and etiology of his skin condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature and etiology of any left foot disability shown to be present.

The examiner is requested the following information:

a. On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that the in-service aggravation of the Veteran's left foot disability was due solely to the natural progression of the disease? 

b. The examiner is separately requested to provide an opinion as to whether any diagnosed left foot disability is as least as likely as not (50 percent probability or greater) directly etiologically related to the Veteran's period of active service, to include the April 1963 injury to his left foot. 

All appropriate testing must be conducted and these results must be included in the examination report(s). A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The claims folder and a complete copy of this REMAND must be available for review by the examiner in conjunction with the examination, and this fact should be acknowledged in the report. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. Please note that the Veteran had two periods of active duty service from February 1963 to February 1966 and from November 2003 to May 2005, and also had National Guard duty from November 1984 to November 1991. 

The examiner is reminded that the clear and unmistakable evidentiary standard is an onerous one. Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanserson v. West, 12 Vet. App. 254, 258-59 (1999). 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature and etiology of any skin condition shown to be present.

The examiner is requested to provide an opinion as to whether any currently diagnosed skin disorder is as least as likely as not (50 percent probability or greater) etiologically related to his period of active service, to include herbicide exposure therein.

All appropriate testing must be conducted and these results must be included in the examination report. A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles. The claims folder and a complete copy of this REMAND must be available for review by the examiner in conjunction with the examination, and this fact should be acknowledged in the report. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. Please note that the Veteran had two periods of active duty service from February 1963 to February 1966 and from November 2003 to May 2005, to include National Guard duty from November 1984 to November 1991.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations. If any claim is not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




